CULLEN, J.
This is an appeal from an order of the city court -of Mount Vernon denying the application of the appellant to be made a defendant in the action. The action is to recover the sum ■of $800, alleged to be due from the-defendant on account of a mortgage executed by the plaintiff to her. The appellant seeks to intervene on the ground that this sum of money really belongs to it. We think that this fact, if true, gave the appellant no right to intervene. If the plaintiff is not the owner of the claim, he will be defeated in this action. But, even if he should wrongly succeed therein, the appellant will nowise be injured. If it has a valid claim against the defendant, it may sue for it, and the recovery in this action will nowise bar its claim. This action is an action at law, and it is settled by authority that in such actions the plaintiff has the privilege of determining what parties he will proceed against, and that other parties cannot intrude themselves into the action against his will. Chapman v. Forbes, 123 N. Y. 532, 26 N. E. 3. The order appealed from should be affirmed, with $10 costs and disbursements. All concur.